Kupferman, J. P. (concurring in part and dissenting in part).
The opinion of the court fairly reflects the situation and the nature of the record. Because the record is "sparse” and there is a sharp dispute as to exactly what happened, before we reach the question of whether the petition in the nature of prohibition should be granted, we should hold the matter in abeyance and remand for a hearing as to exactly what occurred after the trial court received a note from the jury at almost midnight on July 2, 1985, shortly before a long Independence Day weekend.
Sandler, Sullivan, Rosenberger and Ellerin, JJ., concur; Kupferman, J. P., concurs in part and dissents in part in an opinion.
Application for a writ of prohibition granted and respondents prohibited from requiring petitioners to proceed to trial on the remaining counts of criminal impersonation in the second degree and criminal possession of a weapon in the third degree under indictment No. 2376A/84.